Case 2:20-cv-05647-MSG Document 1-1 Filed 10/26/20 Page 1 of 12




               EXHIBIT A
      Case 2:20-cv-05647-MSG Document 1-1 Filed 10/26/20 Page 2 of 12




IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA

SARAHI RIOS,                                  CIVIL DIVISION

           Plaintiff,                         ELECTRONICALLY FILED

           vs.                                Case No. AR-20-

PORTFOLIO RECOVERY ASSOCIATES, LLC,

           Defendant.                         COMPLAINT IN CIVIL ACTION

                                              Filed on Behalf of Plaintiff:
                                              Sarahi Rios


                                              Counsel of Record for this Party:
                                              THE LAW FIRM OF FENTERS WARD


                                              Joshua P. Ward
                                              Pa. I.D. No. 320347




                                              The Rubicon Building
                                              201 South Highland Avenue
                                              Suite 201
                                              Pittsburgh, PA 15206


                                              Telephone:     (412) 545-3015
                                              Fax No.:       (412) 540-3399
                                              E-mail:        JWard@FentersWard.com
        Case 2:20-cv-05647-MSG Document 1-1 Filed 10/26/20 Page 3 of 12




                                     NOTICE TO DEFEND

YOU HAVE BEEN SUED IN COURT. If you wish to defend against the claims set forth in the
following pages, you must take action within twenty (20) days after this Complaint and Notice are
served, by entering a written appearance personally or by attorney and filing in writing with the
court your defenses or objections to the claims set forth against you. You are warned that if you
fail to do so the case may proceed without you and a judgment may be entered against you by the
court without further notice for any money claimed in the Complaint or for any other claim or
relief requested by the plaintiff. You may lose money or property or other rights important to you.

YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE. If you do not have a
lawyer, go to or telephone the office set forth below. This office can provide you with information
about hiring a lawyer. IF YOU CANNOT AFFORD TO HIRE A LAWYER, this office may be
able to provide you with information about agencies that may offer legal service to eligible persons
at a reduced fee or no fee:

                               LAWYER REFERRAL SERVICE
                             11TH FLOOR KOPPERS BUILDING,
                                  436 SEVENTH AVENUE
                            PITTSBURGH, PENNSYLVANIA 15219
                                TELEPHONE: (412) 261-5555


HEARING NOTICE YOU HAVE BEEN SUED IN COURT. The above Notice to Defend
explains what you must do to dispute the claims made against you. If you file the written response
referred to in the Notice to Defend, a hearing before a board of arbitrators will take place in the
Compulsory Arbitration Center. Report to the Arbitration Assembly Room, Courtroom Two,
Seventh Floor City-County Building, 414 Grant Street, Pittsburgh, Pennsylvania 15219, on
_______________________________________, 2020, at 9:00 A.M.

IF YOU FAIL TO FILE THE RESPONSE DESCRIBED IN THE NOTICE TO DEFEND, A
JUDGMENT FOR THE AMOUNT CLAIMED IN THE COMPLAINT MAY BE ENTERED
AGAINST YOU BEFORE THE HEARING. DUTY TO APPEAR AT ARBITRATION
HEARING IF ONE OR MORE OF THE PARTIES IS NOT PRESENT AT THE HEARING, THE
MATTER MAY BE HEARD AT THE SAME TIME AND DATE BEFORE A JUDGE OF THE
COURT WITHOUT THE ABSENT PARTY OR PARTIES. THERE IS NO RIGHT TO A TRIAL
DE NOVO ON APPEAL FROM A DECISION ENTERED BY A JUDGE.

NOTICE: You must respond to this complaint within twenty (20) days or a judgment for the
amount claimed may be entered against you before the hearing. If one or more of the parties is not
present at the hearing, the matter may be heard immediately before a judge without the absent
party or parties. There is no right to a trial de novo on appeal from a decision entered by a judge.




                                                 1
        Case 2:20-cv-05647-MSG Document 1-1 Filed 10/26/20 Page 4 of 12




IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA

SARAHI RIOS,                                                 CIVIL DIVISION

               Plaintiff,                                    ELECTRONICALLY FILED

               vs.                                           Case No. AR-20-

PORTFOLIO RECOVERY ASSOCIATES, LLC,

               Defendant.

                                          COMPLAINT

       AND NOW, comes Plaintiff, Sarahi Rios, by and through the undersigned counsel, The

Law Firm of Fenters Ward and, specifically, Joshua P. Ward, Esquire, who files the within

Complaint in Civil Action against Defendant, Portfolio Recovery Associates, LLC, of which the

following is a statement:

                                            PARTIES

       1.      Plaintiff, Sarahi Rios (hereinafter “Sarahi Rios”), is an adult individual who

currently resides at 848 Tyson Avenue, Apartment A, Philadelphia, Pennsylvania 19111.

       2.      Defendant, Portfolio Recovery Associates, LLC, (hereinafter “Portfolio Recovery

Associates”), is a limited liability company with its principal place of business located at 120

Corporate Boulevard, Norfolk, Virginia 23502.

                                JURISDICTION AND VENUE

       3.      Jurisdiction is proper as Plaintiff brings this lawsuit under the Fair Debt Collection

Practices Act, 15 U.S.C. § 1692, et seq. (hereinafter, the “FDCPA”).




                                                 2
        Case 2:20-cv-05647-MSG Document 1-1 Filed 10/26/20 Page 5 of 12




       4.      Venue is proper pursuant to Pa.R.C.P. 2179(a)(2) because Defendant regularly

conducts business in Allegheny County, Pennsylvania, and because Defendant is subject to general

jurisdiction of Allegheny County, Pennsylvania.



               PROCEDURAL HISTORY AND FACTUAL ALLEGATIONS

       5.      On November 22, 2019, Portfolio Recovery Associates filed a Civil Complaint

against Sarahi Rios in Philadelphia Municipal Court at Docket Number: SC-19-11-22-6366. A

true and correct copy of the Docket is attached hereto, made a part hereof, and marked as Exhibit

“A”.

       6.      In response to the aforesaid lawsuit, Sarahi Rios engaged The Law Firm of Fenters

Ward for representation.

       7.      The Complaint filed by Portfolio Recovery Associates falsely represented that

Sarahi Rios owed $6,706.42 of “principal” as a result of an alleged credit agreement. See Exhibit

“A”.

       8.      Furthermore, the Complaint did not include a breakdown of all interest and fees

included in the amount claimed and further claimed $0.00 in “interest”. See Exhibit “A”.

       9.      By falsely purporting that the entire claimed amount was “principal”, Portfolio

Recovery Associates falsely represented the character, amount, or legal status of a debt in violation

of 15 U.S.C.A. § 1692e(2)(A).

       10.     By falsely purporting that the entire claimed amount was “principal”, Portfolio

Recovery Associates utilized a false representation or deceptive means to collect or attempt to

collect a debt concerning a consumer and violated 15 U.S.C.A. § 1692e(10).




                                                 3
        Case 2:20-cv-05647-MSG Document 1-1 Filed 10/26/20 Page 6 of 12




                                    COUNT I
                   VIOLATIONS OF THE FDCPA, 15 U.S.C. § 1692, et seq.
        11.     Plaintiff incorporates the allegations contained in the paragraphs, above, as if fully

set forth at length herein.

        12.     There is abundant evidence of the use of abusive, deceptive, and unfair debt

collection practices by many debt collectors. Abusive debt collection practices contribute to the

number of personal bankruptcies, to marital instability, to the loss of jobs, and to invasions of

individual privacy. 15 U.S.C. 1692(a).

        13.     The purpose of the FDCPA is to “eliminate abusive debt collection practices by

debt collectors, to ensure that those debt collectors who refrain from using abusive debt collection

practices are not competitively disadvantaged, and to promote consistent State action to protect

consumers against debt collection abuses.” 15 U.S.C. § 1692(e).

        14.     Sarahi Rios is a “consumer” as defined by § 1692a(3) of the FDCPA.

        15.     Portfolio Recovery Associates is a “debt collector” as defined by § 1692a(6) of the

FDCPA.

        16.     Upon information and belief, the alleged “debt” arises out of an alleged transaction

entered into primarily for personal, family, or household purposes. “The term ‘debt’ means any

obligation or alleged obligation of a consumer to pay money arising out of a transaction in which

the money, property, insurance, or services which are the subject of the transaction are primarily

for personal, family, or household purposes, whether or not such obligation has been reduced to

judgment.” 15 U.S.C. § 1692a(5).

        17.     The Third Circuit has held that the FDCPA is to be enforced by private attorney

generals. Weiss v. Regal Collections, 385 F.3d 337, 345 (3d. Cir. 2004).

        18.     Section 1692e of the FDCPA provides:


                                                  4
        Case 2:20-cv-05647-MSG Document 1-1 Filed 10/26/20 Page 7 of 12




               A debt collector may not use any false, deceptive, or misleading
               representation or means in connection with the collection of any
               debt. Without limiting the general application of the foregoing, the
               following conduct is a violation of this section: (2) The false
               representation of – (A) the character, amount, or legal status of any
               debt; (10) The use of any false representation or deceptive means to
               collect or attempt to collect any debt or to obtain information
               concerning a consumer.

15 U.S.C. § 1692e of the FDCPA.

       19.     On November 22, 2019, Portfolio Recovery Associates, filed a Civil Complaint

against Sarahi Rios in Philadelphia Municipal Court at Docket Number: SC-19-11-22-6366. See

Exhibit “A”.

       20.     The Complaint filed by Portfolio Recovery Associates represented that Sarahi Rios

owed $6,706.42 of “principal” associates with the alleged debt. See Exhibit “A”.

       21.     The Complaint did not include a breakdown of all interest and fees included in the

amount, rather the complaint purported that the only amount owed was the “principal” amount and

that “interest” associated with the claim was $0.00. See Exhibit “A”.

       22.     The Third Circuit has held that “principle” constitutes the original borrowed

amount associated with the alleged debt and not the amount subsequently and allegedly acquired

by a third party. Mushinsky v. Nelson, Watson & Assoc., LLC, 642 F.Supp.2d 470, 472

(E.D.Pa.,2009).

       23.     By purporting that the entire claimed amount was “principal”, Portfolio Recovery

Associates falsely represented the character, amount, or legal status of a debt in in violation of 15

U.S.C. § 1692e(2)(a) of the FDCPA.

       24.     Furthermore, Portfolio Recovery Associates therefore utilized false, deceptive, and

misleading representations or means in connection with the collection of any debt in violation of

15 U.S.C.A. § 1692e(10) of the FDCPA.

                                                 5
        Case 2:20-cv-05647-MSG Document 1-1 Filed 10/26/20 Page 8 of 12




       25.     Section 1692d of the FDCPA provides, in relevant part: “A debt collector may not

engage in any conduct the natural consequence of which is to harass, oppress, or abuse any person

in connection with the collection of a debt.”

       26.     Here, the only natural consequence of Portfolio Recovery Associates’ acts of

willfully communicating credit information which was known to be false was to harass, oppress,

and abuse Sarahi Rios.

       27.     As such, Portfolio Recovery Associates’ conduct, as set forth above, violated 15

U.S.C. § 1692d of the FDCPA.

       28.     Section 1692k(a) of the FDCPA provides, in relevant part:

               …any debt collector who fails to comply with any provision of this
               subchapter with respect to any person is liable to such person in an
               amount equal to the sum of – (1) any actual damages sustained by
               such person as the result of such failure; (2)(A) in the case of any
               action by an individual, such additional damages as the court may
               allow, but not exceeding $1,000; and (3) in the case of any
               successful action to enforce the foregoing liability, the costs of the
               action, together with a reasonable attorney's fee as determined by
               the court.”

15 U.S.C. § 1692k(a) of the FDCPA.

       29.     As a direct and proximate result of Portfolio Recovery Associates’ violations of the

FDCPA, as set forth above, Sarahi Rios has suffered annoyance, anxiety, embarrassment,

emotional distress, and severe inconvenience.

       30.     WHEREFORE, Plaintiff, Sarahi Rios , respectfully requests that this Honorable

Court enter judgment in their favor and against Defendant, Portfolio Recovery Associates, LLC,

and enter an award of monetary damages as described herein, not in excess of arbitration limits,

including an award for actual damages, statutory damages pursuant to 15 U.S.C. §1692k(a), costs




                                                 6
        Case 2:20-cv-05647-MSG Document 1-1 Filed 10/26/20 Page 9 of 12




and attorney’s fees pursuant to 15 U.S.C. § 1692k(a), and such other and further relief as this

Honorable Court deems just and proper.



JURY TRIAL DEMANDED UPON APPEAL OR REMOVAL.




                                                   Respectfully submitted,

                                                   THE LAW FIRM OF FENTERS WARD



Date: September 1, 2020                           By: ____________________________
                                                      Joshua P. Ward (Pa. I.D. No. 320347)
                                                      Kyle H. Steenland (Pa. I.D. No. 327786)

                                                      The Law Firm of Fenters Ward
                                                      The Rubicon Building
                                                      201 South Highland Avenue
                                                      Suite 201
                                                      Pittsburgh, PA 15206

                                                      Counsel for Plaintiff




                                              7
Case 2:20-cv-05647-MSG Document 1-1 Filed 10/26/20 Page 10 of 12




            EXHIBIT A
                           Case 2:20-cv-05647-MSG Document 1-1 Filed 10/26/20 Page 11 of 12
                                                   PHILADELPHIA MUNICIPAL COURT
                                              FIRST JUDICIAL DISTRICT OF PENNSYLVANIA
                                                            1339 Chestnut Street, 10th Floor, Philadelphia, PA 19107
                                                  Patrick F. Dugan, President Judge John J. Joyce, Deputy Court Administrator

                                                                      STATEMENT OF CLAIM
   Code: Consumer Purchase - (4)                                                   SC/CP:       # SC-19-11-22-6366
   PORTFOLIO RECOVERY ASSOCIATES, LLC                                                    SARAHI RIOS
   120 CORPORATE BLVD                                                                    848 TYSON AVE, APT A
   NORFOLK, VA 23502                                                                     PHILADELPHIA, PA 19111




                                                                          Plaintiff(s)                                                                               Defendant(s)
   Service Address (information) if other than above:

   To the Defendant: Plaintiff is seeking a money judgment against the Defendant(s) based on the following claim:
   Plaintiff is the assignee and/or successor in interest of CITIBANK, N.A. - SEARS issued a credit
   account to Defendant at the request of Defendant. Defendant made use of the credit account and is
   now in default of the credit agreement by failing to make the required payment when due. Although
   requested to do so by the Plaintiff, Defendant has failed to pay the amount due and owing to
   Plaintiff. As a result of Defendant's default, Defendant has a balance due in the amount of
   $6,706.42. Plaintiff requests judgment be entered in its favor against Defendant in the amount of
   $6,706.42 plus costs.

   WWR# 040219393




   Summons to the Defendant                                                                        Amount Claimed
   You are hereby ordered to appear at a hearing                                                   Principal                          $                6706.42
   scheduled as follows:                                                                           Interest                           $                   0.00
   Citation al Demandado                                                                           Attorney Fees                      $                   0.00
   Por la presenta, Usted esta dirljido a presentarse a la                                         Other Fees                         $_______________________
                                                                                                                                                          0.00
   siguiente:                                                                                               Subtotal                  $_______________________
                                                                                                                                                       6706.42
                                                                                                   Service                            $                  45.00
                                                                                                   State Fee                          $                  14.75
    1339 Chestnut Street 6th Floor                                                                 Automation Fee                     $                   5.50
    Philadelphia, PA 19107
    Hearing Room: 5                                                                                Convenience Fee                    $                   5.00
                                                                                                   JCS St. Add. Surcharge             $                  11.25
                                                                                                   JCS St. Add. Fee                   $                   2.25

    January 17th, 2020
                                                                                                   ATJ Fee                            $                   2.00
                                                                                                   ATJ Surcharge                      $                  10.00
                                                                                                   Court Costs                        $_______________________
                                                                                                                                                         44.00
                                                                                                   TOTAL CLAIMED                      $_______________________
                                                                                                                                                       6846.17
    01:00 PM
                                                                                                   Date Filed: _________
                                                                                                               11/22/2019



I am a plaintiff in this statement of claims action. I hereby verify that I am authorized to make this verification and that the facts set forth above are true and correct to the
best of my knowledge, information and belief. I understand that this verification is made subject to the penalties set forth in 18 Pa. C.S. &sect; 4904, which concerns the
making of unsworn falsifications to authorities.




                    MICHAEL J DOUGHERTY
   ______________________________                                           Address & 170 S. INDEPENDENCE MALL WEST SUITE 874 WEST
                                                                            Phone     PHILADELPHIA, PA 19106
   Signature Plaintiff/Attorney
              076046
   Atty ID #: _____________                                                           215-599-1500

     NOTICE TO THE DEFENDANT, YOU HAVE BEEN SUED IN COURT.                                          AVISO AL DEMANDADO LE HAN DEMANDADO EN CORTE. VEA POR FAVOR
     PLEASE SEE ATTACHED NOTICES                                                                    LOS AVISOS ASOCIADOS.

                           If you wish to resolve this matter without appearing in court, please contact the attorney shown above immediately.
       Case 2:20-cv-05647-MSG Document 1-1 Filed 10/26/20 Page 12 of 12




                                        VERIFICATION
       I, JOSHUA P. WARD, ESQ., have read the foregoing COMPLAINT and verify that the

statements therein are correct to the best of my personal knowledge, information, and/or belief. I

have gained this information from discussions with Plaintiff. This verification is made on behalf

of Plaintiff. Plaintiff will produce their verification if/when there is an objection by Defendant or

upon directive from the court.

       I understand that this verification is made subject to the penalties of 18 Pa. C.S.A. 4904

relating to unsworn falsification to authorities, which provides that if I knowingly make false

averments, I may be subject to criminal penalties.




                                                      Respectfully submitted,

                                                      THE LAW FIRM OF FENTERS WARD



Date: September 1, 2020                              By: ____________________________
                                                         Joshua P. Ward (Pa. I.D. No. 320347)
                                                         Kyle H. Steenland (Pa. I.D. No. 327786)

                                                          The Law Firm of Fenters Ward
                                                          The Rubicon Building
                                                          201 South Highland Avenue
                                                          Suite 201
                                                          Pittsburgh, PA 15206

                                                          Counsel for Plaintiff




                                                 8
